DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
This Office action is issued in response to the reply filed on November 21, 2022. Claims 1-17 are pending.   Claims 1-4, 7, 9-13, and 16 are under examination in the instant office action. Claims 5-6, 8, 14-15, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claims.
Election/Restriction
Applicant’s election without traverse of the species sodium lauryl sulfate at the detersive surfactant in component a(ii); water as the aqueous carrier in component a(ili); cetyl alcohol as the fatty alcohol in component iv(1); sodium laureth sulfate as the gel matrix surfactant in component iv(2); water as the aqueous carrier in component iv(3), and a pH of 6  in the reply filed on November 21, 2022 is acknowledged. 
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 14, 2021, October 9, 2020, June 20, 2021 is noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Signed copies are attached herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 9-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over O’Toole et al. (US Patent No. 7300647, IDS reference), Johnson et al. (US 2006/0269501, IDS reference) and Dunlop et al., (US Patent No. 6451300, IDS reference) and as evidenced by Sarkar et al. (THE Journal OF BIOLOGICAL CHEMISTRY Vol. 242, No. 23, 5572-5577, 1967, IDS reference).

Note: The evidentiary reference is added to prove that histidine is a known chelant of copper even in 1967.
Applicants’ claims
Applicants claim a method of removing copper and inhibiting copper deposition on hair.

Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
O’Toole et al., teaches applying to the hair a hair care composition (method of use), rinsing the composition from the hair, the use of a hair conditioning compositions such as rinse-off, leave-on, or heat activated products (Col. 1 lines 2-4, and 17-21), wherein the hair care composition comprises by weight: (i) from about 0.025% to about 0.25% histidine, furthermore 0.05% to about 0.2%, and even further 0.1% to 0.15% histidine (Col. 2 66-69, Col. 25 Ex. 1); (ii) from about 2% to about 50% of one or more detersive surfactants (Col. 13 lines 30-35, 44-47). Surfactant systems useful herein can comprise one or more surfactants selected from anionic surfactants, amphoteric surfactants, nonionic surfactants, cationic surfactants and mixtures thereof and specifically for detersive anionic surfactants see column 14 and 15.; and (iii) from about 20% to about 95% of a first aqueous carrier (Col. 24 lines 38-42). O’Toole et al., also discloses a hair care composition comprising (ii) a conditioner gel matrix comprising: (1) from about 0.1% to about 20% of one or more high melting point fatty compounds (Col. 24 lines 25-33); (2) from about 0.1% to about 10% of a cationic surfactant system (Col. 13 lines 30-35, 44-47); and (3) at least 20% of a second aqueous carrier (Col. 24 line 38-42, 47). O’Toole et al. further teaches the composition of the present invention will also preferably comprise water. When present water will generally comprise from about 25% to about 99%, preferably from about 50% to about 98%, by weight of the total composition (Col. 24 lines 38-42). 
The hair care composition of the present invention may optionally comprise one or more additional benefit agents suitable for rendering the present composition more cosmetically or aesthetically acceptable or to provide them with additional usage benefits. Such conventional optional ingredients are well-known to those skilled in the art (Col. 6 lines 36-42).  These include: any cosmetically acceptable ingredients such as those found in the CFTA International Cosmetic Ingredient Dictionary and Handbook. Examples of optional ingredients include: other amino acids/peptides (Col. 6 line 50), conditioning agents (silicone conditioning agents (Col. 7 line 18), cationic conditioning agents (Col. 10 line 55), quaternary ammonium compounds (Col. 13 lines 10-16), perfumes, coloring agents such as any of the FD&C or D&C dyes, bleaching agents such as hydrogen peroxide, perborate and persulfate salts, anti-dandruff agents such as zinc pyrithion (ZPT), sulfur, and selenium sulfide, and anti-microbial agents such as ketoconazole and climbazole (Col. 24 lines 61-69).  O’Toole et al., teaches the use of a hair care composition to improve the strength and condition of hair. In addition, O’Toole et al., teaches a hair care composition with the same elements of the shampoo composition to include histidine (Col. 1 66-69), one or more detersive surfactants (Col. 13 lines 44-47, 60-68), and a first aqueous carrier (Col. 24 lines 38-42). O’Toole also contains the elements making up the conditioner composition to include histidine, and the ingredients comprising a gel matrix:  high melting point fatty compounds, a cationic surfactant system, and an aqueous carrier. O’Toole et al., contains all the elements necessary and required by the claims.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
O’Toole does not specifically teach the shampoo gel matrix as included in claim 1. This deficiencies are cured by the teachings of Johnson et al.
Johnson et al. teach shampoo compositions comprise (a) from about 5% to about 50% of one or more detersive surfactants, by weight of the shampoo composition; (b) a dispersed gel network phase comprising, by weight of the shampoo composition, (i) at least about 0.05% of one or more fatty alcohols; (ii) at least about 0.01% of one or more secondary surfactants; and (iii) water; and (c) at least about 20% of an aqueous carrier, by weight of the shampoo composition; and, wherein the dispersed gel network phase has a melt transition temperature of at least about 38 oC. Recently, the use of shampoo compositions comprising a dispersed fatty alcohol gel network phase has been proposed to achieve improved wet feel and dry conditioning benefit while not interfering with cleansing efficacy (paragraph 0009). Johnson et al. also teach that shampoo compositions comprising a dispersed fatty alcohol gel network phase, wherein the dispersed fatty alcohol gel network phase has a melt transition temperature of at least about 38.degree. C., are most storage stable under standard physical stability protocols and surprisingly also deliver superior dry conditioning benefits versus shampoo compositions such as those disclosed as preferable and exemplified in Wells (paragraph 0010). The use of cetyl, stearyl, arahidyl, and behenyl alcohols is exemplified in examples 8-14.  A shampoo composition according to claim 9, wherein said anionic surfactant is selected from the group consisting of ammonium lauryl sulfate, ammonium laureth sulfate, triethylamine lauryl sulfate, triethylamine laureth sulfate, triethanolamine lauryl sulfate, triethanolamine laureth sulfate, monoethanolamine lauryl sulfate, monoethanolamine laureth sulfate, diethanolamine lauryl sulfate, diethanolamine laureth sulfate, lauric monoglyceride sodium sulfate, sodium lauryl sulfate, sodium laureth sulfate, potassium lauryl sulfate, potassium laureth sulfate, sodium lauryl sarcosinate, sodium lauroyl sarcosinate, lauryl sarcosine, cocoyl sarcosine, ammonium cocoyl sulfate, ammonium lauroyl sulfate, sodium cocoyl sulfate, sodium lauroyl sulfate, potassium cocoyl sulfate, potassium lauryl sulfate, triethanolamine lauryl sulfate, triethanolamine lauryl sulfate, monoethanolamine cocoyl sulfate, monoethanolamine lauryl sulfate, sodium tridecyl benzene sulfonate, sodium dodecyl benzene sulfonate, sodium cocoyl isethionate, and mixtures thereof (see claim 11). The use of 6-10% sodium laureth sulfate is demonstrated in examples 11-20.

O’Toole does not specifically teach the pH of 6 of the claimed shampoo composition.  This deficiency is cured by Dunlop et al.
Dunlop et al., teaches shampoo compositions that provide a combination of anti-dandruff efficacy and conditioning, and a method of cleansing and conditioning the hair which include applying to the hair and scalp an effective amount of said compositions. The anti-dandruff and conditioning shampoos comprise: (a) from about 5% to about 50%, by weight of the composition, of an anionic surfactant; (b) from about 0.01% to about 10%, by weight of the composition, of a non-volatile condition agent; (c) from about 0.1% to about 4%, by weight of the composition, of an anti-dandruff particulate; (d) from about 0.02% to about 5%, by weight of the composition, of at least one cationic polymer; from 0.005% to about 1.5%, by weight of the composition, of a polyalkylene glycol; and (f) water (abstract). Many of these compositions have been found to provide excellent hair cleansing and conditioning performance (Col. 1 lines 20-22). Dunlop et al., teaches the average molecular weight of cationic conditioning polymers suitable for use is typically from about 5,000 to about 10,000,000, preferably from about 100,000 to about 2,000,000, more preferably from about 200,000 to about 1,500,000, more preferably from about 250,000 to about 850,000, more preferably from about 350,000 to about 850,000, most preferably from about 350,000 to 500,000. The polymers have a cationic charge density typically from about 0.2 meq/g to about 7 meq/g, as measured at the pH of intended use of the shampoo composition. The pH of intended use of the shampoo composition typically ranges from about pH 3 to about pH 9, preferably from about pH 4 to about pH 7 (Col. 18 line 44-60). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the hair care composition of O’Toole et al. by incorporating a shampoo gel matrix as recited in claim 1 because Johnson et al. teach shampoo compositions comprise (a) from about 5% to about 50% of one or more detersive surfactants, by weight of the shampoo composition; (b) a dispersed gel network phase comprising, by weight of the shampoo composition, (i) at least about 0.05% of one or more fatty alcohols; (ii) at least about 0.01% of one or more secondary surfactants; and (iii) water; and (c) at least about 20% of an aqueous carrier, by weight of the shampoo composition; and, wherein the dispersed gel network phase has a melt transition temperature of at least about 38 oC. One of ordinary skill in the art would have been motivated to add the shampoo gel matrix in the shampoo composition of O’Toole et al. because Johnson et al. teach that recently, the use of shampoo compositions comprising a dispersed fatty alcohol gel network phase has been proposed to achieve improved wet feel and dry conditioning benefit while not interfering with cleansing efficacy (paragraph 0009). Johnson et al. also teach that shampoo compositions comprising a dispersed fatty alcohol gel network phase, wherein the dispersed fatty alcohol gel network phase has a melt transition temperature of at least about 38.degree. C., are most storage stable under standard physical stability protocols and surprisingly also deliver superior dry conditioning benefits versus shampoo compositions such as those disclosed as preferable and exemplified in Wells (paragraph 0010). A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of O’Toole et al., and Johnson et al., because both references teach shampoo compositions containing similar ingredients. In the case where the claimed range of the amount of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). With regard to the limitation reciting a method of removing copper and inhibiting copper deposition on hair in the preamble it is clear that the inclusion of histidine is the critical ingredient responsible for chelating copper and the composition of O’Toole et al., contains histidine in overlapping amount as recited which will necessarily make the composition achieve the recited purpose. Additionally, "[I]nherency may supply a missing claim limitation in an obviousness analysis." PAR, 773 F.3d at 1194-1195 ; see also Endo Pharms. Sols., Inc. v. Custopharm Inc., 894 F.3d 1374 , 1381 , 127 U.S.P.Q.2D (BNA) 1409 (Fed. Cir. 2018) ("An inherent characteristic of a formulation can be part of the prior art in an obviousness analysis even if the inherent characteristic was unrecognized or unappreciated by a skilled artisan."). It is long settled that in the context of obviousness, the "mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not distinguish a claim drawn to those things from the prior art." In re Oelrich, 666 F.2d 578 , 581 (C.C.P.A. 1981). The Supreme Court explained long ago that "[i]t is not invention to perceive that the product which others had discovered had qualities they failed to detect." Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242 , 249 , 66 S. Ct. 81 , 90 L. Ed. 43 , 1946 Dec. Comm'r Pat. 611 (1945). 
Inherency, however, is a "high standard," that is "carefully circumscribed in the context of obviousness." PAR, 773 F.3d at 1195 . Inherency "may not be established by probabilities or possibilities," and "[t]he mere fact that a certain thing may result from a given set of circumstances is not sufficient." Oelrich, 666 F.2d at 581 (emphasis added) (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939); see also In re Rijckaert, 9 F.3d 1531 , 1533-1534 (Fed. Cir. 1993). Rather, inherency renders a claimed limitation obvious only if the limitation is "necessarily present," or is "the natural result of the combination of elements explicitly disclosed by the prior art." 


It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the hair care composition of O’Toole et al. by preparing hair care compositions with pH of 6 as recited in the instant claims because Dunlop et al. teaches hair conditioning shampoo compositions comprising substantially similar components to those of O’Toole et al. to include anionic surfactants, conditioning agents, anti-dandruff particulates, cationic polymers, and water that (Col.1 lines 12-14). Dunlop et al. teaches that the cationic conditioning polymers agents have a charge density preferably from about 0.5 meq/g to about 0.9 meq/g as measured at the intended use of shampoo. Dunlop et al., teaches that the   pH of intended use of the shampoo composition ranges from about 3 to a pH from about 9, preferably from about pH 4 to a pH from about 7 (Col. 18 line 44-60).   One of ordinary skill in the art would have been motivated to alter the pH range of O’Toole et al. to have a pH as recited because O’Toole et al. also contains cationic polymers with a charge density preferably less than about 2.5meq/g at the pH of intended use of the shampoo composition and Dunlop et al., teaches that the pH of intended use for such a composition ranges from about pH 3 and about pH 9.A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of O’Toole et al., and Dunlop et al., because both references teach hair care compositions containing similar agents such as conditioning agents and cationic polymers and Dunlop et al. teaches a pH from about 3 to a pH of about 9 for hair care compositions is typically known to people skilled in the art. In the case where the claimed range of the amount of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619